         Case 1:19-cr-00911-WHP Document 18 Filed 12/24/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    December 24, 2019

BY ECF

The Honorable William H. Pauley
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Jose Luis Colon-Cruz et al., 19 Cr. 911 (WHP)

Dear Judge Pauley:

        The above-captioned case was recently assigned to Your Honor’s docket. An arraignment
and initial conference is currently scheduled for January 23, 2019 at 4:00 p.m. Accordingly, the
Government moves, with the consent of all defense counsel to exclude time under the Speedy Trial
Act through January 23, 2019. Such an exclusion would be in the interests of justice, as it would
allow the Government time to prepare and produce discovery material and for the parties to discuss
possible pretrial dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A).


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: /s/ Daniel G. Nessim _____________
Application granted.                        Daniel G. Nessim
                                            Assistant United States Attorney
                                            (212) 637-2486




    January 2, 2020
